DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. Appl. Publ. No. 2021/0176579 by Laitinen et al, hereinafter Laitinen.
Regarding claims: 1, 14, and 20:
Laitinen discloses 
a double talk detection method, comprising: 
a double talk detection apparatus, comprising: a double talk detector (paragraphs: 0241-0252) configured to

determining, according to an energy ratio (i.e. energy ratio parameter) between a far-end digital voice signal (i.e. a loudspeaker signal) and a near-end digital voice signal (i.e. microphone signal) (paragraphs: 0077, 0083), and a frequency coherence value (i.e. coherence parameter) between the near-end digital voice signal and the far-end digital voice signal (paragraphs: 0004-0005; 0084-0089), whether a near-end speaker's digital voice signal is present in the near-end digital voice signal (paragraph: 0090). 
Regarding claims 2 and 15, Laitinen further comprising: determining the energy ratio between the far-end digital voice signal (paragraphs: 0077, 0083) and the near-end digital voice signal, and the frequency coherence value (paragraphs: 0004-0005; 0084-0089) between the near-end digital voice signal and the far-end digital voice signal. 
Regarding claims 3 and 16, Laitinen discloses 
the double talk detection method according to claim 2, wherein the determining the energy ratio between the far-end digital voice signal and the near-end digital voice signal, and the frequency coherence value between the near-end digital voice signal and the far-end digital voice signal comprises: 
determining, according to power (i.e. transmission of energy over time) corresponding to the far-end digital voice signal and power corresponding to the near-end digital voice signal, the energy ratio between the far-end digital voice signal and the near-end digital voice signal, and 
Regarding claims 4 and 18, Laitinen discloses the double talk detection method according to claim 3, wherein the determining, according to power corresponding to the far-end digital voice signal and power corresponding to the near-end digital voice signal, the frequency coherence value between the near-end digital voice signal and the far-end digital voice signal comprises: 
determining, according to the power corresponding to the near-end digital voice signal, the power corresponding to the far-end digital voice signal, and associated power between the near-end digital voice signal and the far-end digital voice signal, the frequency coherence value between the near-end digital voice signal and the far-end digital voice signal (paragraphs: 0092, 0095, 0096, 0103-0106, 0118-0142). 
Regarding claims 5 and 19, Laitinen discloses the double talk detection method according to claim 4, further comprising: determining the associated power between the near-end digital voice signal and the far-end digital voice signal according to the near-end digital voice signal, the far-end digital voice signal and a third smoothing parameter (i.e. spatial coherence) (paragraphs: 0092, 0095, 0096, 0103-0106, 0118-0142). 
Regarding claims 6 and 17, Laitinen discloses the double talk detection method according to claim 1, further comprising: detecting, according to power corresponding to the far-end digital voice signal and power corresponding to the near-end digital voice signal, whether an echo digital voice signal is present in the near-end digital voice signal, and determining whether the 
Regarding claim 7, Laitinen discloses the double talk detection method according to claim 1, further comprising: calculating power corresponding to the near-end digital voice signal according to a frequency domain signal corresponding to the near-end digital voice signal, and calculating power corresponding to the far-end digital voice signal according to a frequency domain signal corresponding to the far-end digital voice signal (paragraphs: 0092, 0095, 0096, 0103-0106, 0118-0142). 
Regarding claim 8, Laitinen discloses the double talk detection method according to claim 7, wherein the calculating power corresponding to the near-end digital voice signal according to a frequency domain signal corresponding to the near-end digital voice signal comprises: calculating the power corresponding to the near-end digital voice signal according to the frequency domain signal corresponding to the near-end digital voice signal and a first smoothing parameter (i.e. spatial coherence); and the calculating power corresponding to the far-end digital voice signal according to a frequency domain signal corresponding to the far-end digital voice signal comprises: calculating the power corresponding to the far-end digital voice signal according to the frequency domain signal corresponding to the far-end digital voice signal and a second smoothing parameter (i.e. spatial coherence) (paragraphs: 0092, 0095, 0096, 0103-0106, 0118-0142). 
Regarding claim 9, Laitinen discloses the double talk detection method according to claim 1, wherein the determining, according to an energy ratio between a far-end digital voice 
Regarding claim 10, Laitinen discloses the double talk detection method according to claim 9, further comprising: determining the preset frequency band according to a frequency of the near-end speaker's digital voice signal (paragraphs: 0085, 0092, 0095, 0096). 
Regarding claim 11, Laitinen discloses the double talk detection method according to claim 9, further comprising: performing quantile processing on the energy ratio and the frequency coherence value between the near-end digital voice signal and the far-end digital voice signal within the preset frequency band, so as to determine whether the near-end speaker's digital voice signal is present in the near-end digital voice signal according to the energy ratio after the quantile processing and the frequency coherence value after the quantile processing (paragraphs: 0085, 0092, 0095, 0096). 
Regarding claim 12, Laitinen discloses the double talk detection method according to claim 11, further comprising: determining an average value of the energy ratio after the quantile processing and an average value of the frequency coherence value after the quantile processing, so as to determine, according to the average value of the energy ratio after the quantile 
Regarding claim 13, Laitinen discloses the double talk detection method according to claim 12, wherein the determining, according to the average value of the energy ratio after the quantile processing and the average value of the frequency coherence value after the quantile processing, whether the near-end speaker's digital voice signal is present in the near-end digital voice signal comprises: determining, according to a result of comparing the average value of the energy ratio after the quantile processing with an energy threshold (paragraph: 0085-0091), and a result of comparing the average value of the frequency coherence value after the quantile processing with a coherence value threshold (paragraph: 0085-0091), whether the near-end speaker's digital voice signal is present in the near-end digital voice signal (paragraphs: 0085, 0092, 0095, 0096, 0103-0106, 0118-0142). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. -7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LISA HASHEM/            Primary Examiner, Art Unit 2653                                                                                                                                                                                            
.